Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a final office action is a response to communications received on
09/26/21. Claims 1-8 and 21-26 are pending in this application and will be addressed below.

Response to Arguments
3.	Applicant’s arguments filed 09/26/21 have been fully considered but they are not persuasive as explained in the new rejection necessitated by the amendment below.

Comments
4.	It is noted that claims 1-8 and 21-26 are recited as a “system” which does not clearly set forth which statutory category the invention belongs. It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-8 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Costello (U.S. Publication No. 20170281344) in view of Dolla (U.S. Patent No. 8652602).
Regarding Claim 1, Costello discloses a system for delivering a prosthetic heart valve within a native valve annulus of a patient (paragraph [0023] lines 1-4), comprising: an introducer sheath (Figure 1 #102) comprising an insertion body and a hub (Figure 1 #104), the insertion body comprising an outer elastic layer (paragraph [0026] lines 10-12), an inner lining layer (Figure 2AA #214), and a stent-like frame  (Figure 2AA #212) between the inner and outer layers, and a delivery catheter (Figure 3 #350) configured to be advanced through a patient internal vessel; and an (paragraph [0023] lines 1-4) secured to the delivery catheter; wherein the introducer sheath is configured to slidingly receive the delivery catheter with implant thereon and to radially expand and lengthen locally responsive to the delivery catheter with implant thereon being slidingly advanced through the introducer sheath (paragraph [0028] lines 7-22). However Costello does not disclose the stent-like frame comprising a plurality of ring-like elements and a plurality of  longitudinally-extending links, each ring-like element comprising a plurality of circumferentially-extending links alternating with a plurality of nodes, a longitudinally-extending link of the plurality of longitudinally-extending links extending between two nodes of two adjacent ring-like elements, and a node of a portion of the stent-like frame in an expanded state being rotated relative to the node of the portion in an unexpanded state to locally radially expand the stent-like frame responsive to local surface lengthening of the stent-like frame. 


    PNG
    media_image1.png
    355
    248
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costello in view of Dolla to have the stent-like frame comprising a plurality of ring-like elements and a plurality of  longitudinally-extending links, each ring-like element comprising a plurality of circumferentially-extending links alternating with a plurality of nodes, a longitudinally-extending link of the plurality of longitudinally-extending links extending between two nodes of two adjacent ring-like elements, and a node of a portion of the stent-like frame in an expanded state being rotated relative to the node of the portion in an unexpanded 
Regarding Claim 2, Costello does not discloses wherein while the portion of the stent-like frame is in the unexpanded state, the longitudinally-extending links and circumferentially-extending links have more-curved shapes than while the portion of the stent-like frame is in the expanded state.
Dolla teaches wherein while the portion of the stent-like frame is in the unexpanded state, the longitudinally-extending links and circumferentially-extending links have more-curved shapes than while the portion of the stent-like frame is in the expanded state (Column 5, lines 12-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costello in view of Dolla to have in the portion of the stent-like frame is in the unexpanded state, the longitudinally-extending links and circumferentially-extending links have more-curved shapes than while the portion of the stent-like frame is in the expanded state in order to have allow the stent to expand to open and support a partially clogged artery (Column 7 lines 24-26).
Regarding Claim 3, Costello does not disclose wherein the node is rotated between 30 degrees to 90 degrees while the portion of the stent-like frame is in the expanded state relative to its position while the portion of the stent-like frame is in the unexpanded state. 
	Dolla teaches wherein the node is rotated between 30 degrees to 90 degrees (as can be seen in figure 17A the nodes are rotated between 30 and 90 degrees) while the portion of the stent-like frame is in the expanded state relative to its position while the portion of the stent-like frame is in the unexpanded state. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costello in view of Dolla to have the node rotated between 30 degrees to 90 degrees while the portion of the stent-like frame is in the expanded state relative to its position while the portion of the stent-like frame is in the unexpanded state in order to the stent compressed to be inserted into an artery (Column 7 lines 24-26).
Regarding Claim 4, Costello does not disclose wherein the portion of the stent-like frame in the expanded state comprises a surface length longer than the portion in the unexpanded state.
Dolla teaches wherein the portion of the stent-like frame in the expanded state comprises a surface length longer than the portion in the unexpanded state (Column 5, lines 12-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costello in view of Dolla to have the portion of the stent-like frame in the expanded state comprises a surface length longer than the portion in the unexpanded state in order to have allow the stent to expand to open and support a partially clogged artery (Column 7 lines 24-26).
Regarding Claim 5, Costello does not disclose wherein the portion of the stent-like frame in the expanded state comprises a linear length that is the same as that of the portion of the stent-like frame in the unexpanded state.
Dolla teaches wherein the portion of the stent-like frame in the expanded state comprises a linear length that is the same as that of the portion of the stent-like frame in the unexpanded state (Column 5, lines 12-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costello in view of Dolla to have the portion of the stent-like frame in the expanded state comprises a linear length that is the same as that of the portion of the stent-like frame in the unexpanded state in order to have allow the stent to expand to open and support a partially clogged artery (Column 7 lines 24-26).
Regarding Claim 6, Costello does not disclose wherein the node is rotated between 30 degrees to 60 degrees while the portion of the stent-like frame is in the expanded state relative to its position while the portion of the stent-like frame is in the unexpanded state.
Dolla teaches wherein the node is rotated between 30 degrees to 60 degrees (as can be seen in figure 17A the nodes are rotated between 30 and 60 degrees) while the portion of the stent-like frame is in the expanded state relative to its position while the portion of the stent-like frame is in the unexpanded state. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costello in view of Dolla to have the node rotated between 30 degrees to 60 degrees while the portion of the stent-like frame 
Regarding Claim 7, Costello does not disclose, wherein the portion of the stent-like frame comprises the same linear length while the portion is in the expanded state and the unexpanded state.
Dolla teaches wherein the portion of the stent-like frame comprises the same linear length while the portion is in the expanded state and the unexpanded state (Column 5, lines 12-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costello in view of Dolla to have the portion of the stent-like frame comprises the same linear length while the portion is in the expanded state and the unexpanded state in order to have allow the stent to expand to open and support a partially clogged artery (Column 7 lines 24-26).
Regarding Claim 8, Costello does not disclose, wherein the stent-like frame comprises the same overall linear length while the portion of the stent-like frame is in the expanded state and the unexpanded state. 
Dolla teaches wherein the stent-like frame comprises the same overall linear length while the portion of the stent-like frame is in the expanded state and the unexpanded state (Column 5, lines 12-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costello in view of Dolla to have the stent-like frame comprises the same overall linear length while the portion of the stent-
Regarding Claim 25, Costello does not disclose wherein two circumferentially-extending link ends are secured to opposing sides of each node.
Dolla teaches wherein two circumferentially-extending link ends are secured to opposing sides of each node (see figure below).

    PNG
    media_image1.png
    355
    248
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costello in view of Dolla to have two circumferentially-extending link ends secured to opposing sides of each node in order to have allow the stent to expand to open and support a partially clogged artery (Column 7 lines 24-26).
Regarding Claim 26, Costello does not disclose wherein two longitudinally-extending link ends are secured to opposing sides of each node.
Dolla teaches wherein two longitudinally-extending link ends are secured to opposing sides of each node (see figure below).

    PNG
    media_image1.png
    355
    248
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costello in view of Dolla to have two longitudinally-extending link ends secured to opposing sides of each node in order to have allow the stent to expand to open and support a partially clogged artery (Column 7 lines 24-26).
7.	Claim 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Costello (U.S. Publication No. 20170281344) in view of Dolla (U.S. Patent No. 8652602) further in view of Hariton et al. (U.S. Publication No. 20180271654).
Regarding Claim 23, Costello does not disclose wherein each of the plurality of nodes comprises an internal cutout.
Hariton teaches a prosthetic valve with axially-sliding frames wherein each of the plurality of nodes comprises an internal cutout (see figure below).

    PNG
    media_image2.png
    582
    562
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costello in view of Dolla further in view of Hariton each of the plurality of nodes comprises an internal cutout in order to provide a coupling point for the links (Paragraph [0093]).
Regarding Claim 24, Costello does not disclose wherein the internal cutout comprises a circular cutout.
Hariton teaches wherein the internal cutout comprises a circular cutout (see figure below).

    PNG
    media_image2.png
    582
    562
    media_image2.png
    Greyscale

.

Allowable Subject Matter
8.	Claims 21 and 22 are allowed.
Regarding Claim 21, Costello does not disclose wherein each of the plurality of longitudinally extending links comprises a thinner center portion and wider end portions. 

Regarding Claim 22, Costello does not disclose wherein each of the plurality of circumferentially-extending links comprises thinner center portions and wider end portions.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774